FILED
                            NOT FOR PUBLICATION                            AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LORENA MEYER,                                    No. 12-17050

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02786-GGH

  v.
                                                 MEMORANDUM*
SANTANDER CONSUMER USA,

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Gregory G. Hollows, Magistrate Judge, Presiding**

                            Submitted August 13, 2014***

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Lorena Meyer appeals pro se from the district court’s summary judgment in

her action alleging claims under the Fair Debt Collection Practices Act (“FDCPA”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and California state law arising from the repossession and sale of a car she

purchased with a loan. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Riggs v. Prober & Raphael, 681 F.3d 1097, 1102 (9th Cir. 2012), and

may affirm on any ground supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Summary judgment on Meyer’s FDCPA claim was proper because, even

though a creditor like defendant is not per se exempt from the FDCPA, Meyer

failed to raise a genuine dispute of material fact as to whether defendant is a “debt

collector” under the FDCPA by showing that defendant’s principal business is debt

collection or that it collects debts on behalf of others. See 15 U.S.C. § 1692a(6)

(defining “debt collector”); Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204,

1208 n.2, 1209-10 (9th Cir. 2013) (rejecting claim that “a ‘creditor’ is not per se a

‘debt collector’” under the FDCPA, but concluding that the defendant was not a

debt collector under § 1692a(6) merely because it collected debts in the course of

doing business or that were originated by others before they were assigned to it).

      The district court did not abuse its discretion by declining supplemental

jurisdiction over Meyer’s state law claims after granting summary judgment on her

sole federal claim. See 28 U.S.C. § 1367(c)(3).

      The district court did not abuse its discretion by denying Meyer further leave


                                           2                                    12-17050
to file a third amended complaint based on settlement of an unrelated, state law

consumer class action against defendant. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and noting that district court may dismiss without leave to amend when

amendment would be futile); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th

Cir. 2002) (noting that a district court’s discretion regarding leave to amend is

“particularly broad” when a plaintiff previously received leave to amend).

      Meyer’s remaining contentions are without merit.

      AFFIRMED.




                                           3                                    12-17050